DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to applicant’s election filed on 9/19/21.
 
Election/Restrictions
Applicant’s election without traverse of species 1, figs. 1a-2d, 10a-10c, in the reply filed on 9/19/21 is acknowledged.
However, the applicant mention that all claims read in the elected species. At the instant, claims 3, 4, 12-17 and 20 will not be considered since the limitations are not shown in the species elected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5-11, 18, 19, 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

nd closure element. At the instant, the limitation is indefinite.
As clearly shown, the actuating mechanism (40 and 42) acts on the stop latch, by engaging arm 42 with the arm 32 of the stop latch. Movement of the stop latch to a released position will allow thereby displacement of the locking element. Correction is required.

As to claim 7, the claim requires an abutment feature. However, the claim fails to establish where is located with respect to the invention already claimed. 
Therefore, in order to continue with the examination, claim 7 will be interpreted and examined as including the limitation of claim 9, that the abutment feature is defined on the 2nd closure element. Correction is required.

Claim 21, the limitation “the window” has no antecedent of basis. Correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 18, 19, 21 and 22 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Pat No 1,711,213 to Smith.

    PNG
    media_image1.png
    529
    937
    media_image1.png
    Greyscale

Smith discloses a latch arrangement used for fastening between a pair of closure elements, including a panel (D) and a frame element (8, 9, J).
The latch arrangement comprises a locking element (2) pivotally mounted on a 1st of the closure elements. Wherein in a locked position, the locking element extends in an oblique angle with respect to a 2nd second of the closure elements. 
The latch arrangement further comprises a stop latch (10) for securing the locking element in the locked position; and an actuating mechanism (S), having an actuating member (20) and a manual handle (not shown), configured to move the stop latch allowing thereby pivoting of the locking element out of engagement with the 2nd closure element. 
nd closure element before the 1st and 2nd closure elements have reached a fully closed relative position (from fig 3 toward fig 1).
The locking element comprises at least two projections (2a and 3) in “stepped relation to each other” so as to successively engage the 2nd closure element.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 1,711,213 to Smith in view of US Pat No 4,056,276 to Jarvis.
Smith fails to disclose that the actuating mechanism includes a powered actuator.
Jarvis teaches that it is well known in the art to provide a latch arrangement with either a manual or a powered actuator (49, 50 and 47).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the arrangement described by Smith with a powered actuator, as taught by Jarvis, in order to automatically operate the arrangement.
Applicant is reminded that it has been that providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.
Allowable Subject Matter
Claim 7, as interpreted above, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/Carlos Lugo/
Primary Examiner
Art Unit 3675



November 5, 2021